DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 19 Aug 2021 has been entered.  Claims 16, 18-22, 25-27, 30-32, and 34-38 are pending in the application with claims 17, 23-24, 28-29, and 33 cancelled.  Claims 16, 18-19, 21-22, 25-27, 30-31, and 35 are currently amended with claims 36-38 newly added.  Applicant’s amendment to the Drawings, Specification, and Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 20 May 2021. The prior nonstatutory double patenting rejection is obviated based upon the amendment to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Danny Mansour (#68345) on 25 Aug 2021.

The application has been amended as follows: 
Claim 25, Ln. 2 has replaced “port” with --opening--
Claim 27, Ln. 4 has replaced “a patient” with --the patient--
Claim 36, Ln. 1 has replaced “a mouth” with --the mouth--
Claim 37, Ln. 2 has replaced “a mouth” with --the mouth--

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner concurs with applicant’s assertion that each of amended claims 16 and 27 patentably distinguishes over the prior art of record. An updated search of the prior art fails to find any further prior art reference which would have rendered either of claims 16 or 27 obvious to one having ordinary skill in the art at the time of the effective filing of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785